Citation Nr: 0627593	
Decision Date: 08/31/06    Archive Date: 09/06/06

DOCKET NO.  03-11 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for arteriosclerotic 
heart disease, to include as secondary to service-connected 
post-traumatic stress disorder.  

2.  Entitlement to service connection for dysphagia, to 
include as secondary to post-traumatic stress disorder, ill-
fitting dentures, and an injury to the mouth.  

3.  Entitlement to service connection for residuals of an 
injury to the mouth.  

4.  Entitlement to a disability evaluation in excess of 30 
percent for service-connected post-traumatic stress disorder.  

5.  Entitlement to a disability evaluation in excess of 30 
percent for service-connected residuals of a cold injury to 
the right foot, based upon the initial grant of service 
connection.  

6.  Entitlement to a disability evaluation in excess of 30 
percent for service-connected residuals of a cold injury to 
the left foot, based upon the initial grant of service 
connection.  

7.  Entitlement to a disability evaluation in excess of 20 
percent for service-connected residuals of a cold injury to 
the right hand, based upon the initial grant of service 
connection.  

8.  Entitlement to a disability evaluation in excess of 20 
percent for service-connected residuals of a cold injury to 
the left hand, based upon the initial grant of service 
connection.  

9.  Entitlement to an effective date earlier than June 24, 
2004, for the grants of entitlement to service connection for 
residuals of a cold injury to the right foot, residuals of a 
cold injury to the left foot, residuals of a cold injury to 
the right hand, residuals of a cold injury to the left hand, 
and a total rating based on individual unemployability due to 
service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from June 1951 to 
March 1953.  

When the veteran's claims were last before the Board of 
Veterans' Appeals (Board) in February 2004, they were 
comprised of the issues of entitlement to service connection 
for arteriosclerotic heart disease, to include as secondary 
to service-connected post-traumatic stress disorder, and 
entitlement to service connection for dysphagia, to include 
as secondary to post-traumatic stress disorder, ill-fitting 
dentures, and/or an injury to the mouth.  Those issues were 
remanded to the Department of Veterans Affairs (VA), St. 
Louis, Missouri, Regional Office (RO), for additional 
development and readjudication.  

During the course of the foregoing development and 
readjudication, the veteran advanced the other claims that 
are included in this appeal.  Specifically, in an April 2005 
rating decision, the RO denied the veteran's claim of 
entitlement to a disability rating in excess of 30 percent 
for post-traumatic stress disorder, but granted the veteran's 
claims of entitlement to service connection for residuals of 
a cold injury to the right foot, residuals of a cold injury 
to the left foot, residuals of a cold injury to the right 
hand, residuals of a cold injury to the left hand, and a 
total rating based on individual unemployability due to 
service-connected disabilities.  The veteran ultimately 
perfected appeals as to the denial of his claim for an 
increased disability rating for post-traumatic stress 
disorder, the effective date assigned for the grant of the 
total rating, and the rating and effective dates assigned for 
the disabilities related to cold injuries.  

Further, in a June 2004, rating decision the RO denied the 
veteran's claim of entitlement to service connection for 
residuals of an injury to the front of the mouth.  In July 
2004, the veteran's attorney submitted a notice of 
disagreement with that decision.  That issue has not yet been 
perfected for appeal, but is one of the subjects of the 
remand below.  

The issues of entitlement to service connection for 
arteriosclerotic heart disease, to include as secondary to 
service-connected post-traumatic stress disorder; entitlement 
to service connection for dysphagia, to include as secondary 
to service-connected post-traumatic stress disorder, ill-
fitting denture, and/or an injury to the front of the mouth; 
entitlement to service connection for residuals of an injury 
to the mouth; and entitlement to a disability evaluation in 
excess of 30 percent for service-connected post-traumatic 
stress disorder, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  VA has notified the veteran of the evidence and 
information needed to substantiate his claims decided herein.  
All evidence necessary for review of the issues considered 
herein on appeal has been obtained, and VA has satisfied the 
duty to notify the appellant of the law and regulations 
applicable to his claims and the evidence necessary to 
substantiate them.

2.  The veteran's service-connected residuals of a cold 
injury to the right foot are productive of cold sensitivity, 
stiffness, paleness, and mild arthritis, without evidence of 
tissue loss, nail abnormalities, hyperhidrosis, neurological 
findings, loss of range of motion, or loss of strength.  

3.  The veteran's service-connected residuals of a cold 
injury to the left foot are productive of cold sensitivity, 
stiffness, paleness, and mild arthritis, without evidence of 
tissue loss, nail abnormalities, neurological findings, 
hyperhidrosis, loss of range of motion, or loss of strength.  

4.  The veteran's service-connected residuals of a cold 
injury to the right hand are productive of cold sensitivity, 
stiffness, and mild arthritis, without evidence of tissue 
loss, nail abnormalities, color changes, neurological 
findings, hyperhidrosis, loss of range of motion, or loss of 
strength.  

5.  The veteran's service-connected residuals of a cold 
injury to the left hand are productive of cold sensitivity, 
stiffness, and mild arthritis, without evidence of tissue 
loss, nail abnormalities, color changes, neurological 
findings, hyperhidrosis, loss of range of motion, or loss of 
strength.  

6.  The veteran was separated from service in March 1953.  
The initial claims of entitlement to service connection for 
residuals of a cold injury to the right foot, entitlement to 
service connection for residuals of a cold injury to the left 
foot, entitlement to service connection for residuals of a 
cold injury to the right hand, entitlement to service 
connection for residuals of a cold injury to the left hand, 
and entitlement to a total rating based on individual 
unemployability due to service-connected disabilities were 
received on June 24, 2004.  


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 30 
percent for residuals of a cold injury to the right foot have 
not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.104, Diagnostic Code 7122 
(2005).  

2.  The criteria for a disability evaluation in excess of 30 
percent for residuals of a cold injury to the left foot have 
not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.159, 4.104, Diagnostic Code 7122.  

3.  The criteria for a disability evaluation in excess of 20 
percent for residuals of a cold injury to the right hand have 
not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.159, 4.104, Diagnostic Code 7122.  

4.  The criteria for a disability evaluation in excess of 20 
percent for residuals of a cold injury to the left hand have 
not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.159, 4.104, Diagnostic Code 7122.  

5.  Effective dates earlier than June 24, 2004, for the grant 
of entitlement to service connection for residuals of a cold 
injury to the right foot, entitlement to service connection 
for residuals of a cold injury to the left foot, entitlement 
to service connection for residuals of a cold injury to the 
right hand, entitlement to service connection for residuals 
of a cold injury to the left hand, and entitlement to a total 
rating based on individual unemployability due to service-
connected disabilities, are not warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5102, 5103, 5103A, 5107, 5108, 5110, 7105 
(West 2002); 38 C.F.R. §§ 3.159, 3.400(b)(2) (ii), 20.1100 
(2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking increased disability evaluations for 
his recently service-connected residuals of cold injuries to 
his feet and hands, as well as earlier effective dates for 
the grant of service connection for those residuary injuries, 
and an earlier effective date for the grant of a total rating 
for individual unemployability.  

In the interest of clarity, the Board will initially address 
the matter of whether this case has been appropriately 
developed for appellate purposes.  Thereafter, the Board will 
analyze the appellant's claims.

VA's Duties to Notify and Assist the Claimant

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2005).

The law requires VA to inform veterans of the evidence needed 
to substantiate their claims, what specific evidence they are 
responsible for obtaining, and what specific evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a).  VA regulations 
also specify that VA will notify veterans to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b).

However, the claims here adjudicated are downstream issue 
from grants of service connection.  Grantham v. Brown, 114 
F.3d 1156 (1997).  VA's General Counsel recently held that no 
VCAA notice was required for such downstream issues, and that 
a Court decision suggesting otherwise was not binding 
precedent.  VAOPGCPREC 8-2003; cf. Huston v. Principi, 17 
Vet. App. 370 (2002).  The Board is bound by the General 
Counsel's opinion.  38 U.S.C.A. § 7104(c) (West 2002).  
VAOPGCPREC 8-2003.  Nonetheless, the Board must still 
consider whether appropriate development of the claims has 
been completed.  This opinion was not overturned by a recent 
decision of the United States Court of Appeals for Veterans 
Claims (Court).  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Moreover, while the initial notice letter 
did not discuss increased ratings or effective dates, to the 
extent needed subsequent notice has been provided.  While the 
precise order may not be ideal, there is no showing that any 
pertinent development or notice has not been provided through 
the statement of the case, supplemental statements of the 
case and letters provided in conjunction with the prior 
letters to the veteran concerning the development of claims, 
in general.  Thus, the Board may proceed without prejudice to 
the appellant, as is explained more fully below.

The veteran has been informed of information and evidence 
necessary to substantiate his claims through a rating 
decision and a statement of the case, and was specifically 
advised of the notice and duty to assist provisions of the 
VCAA in a July 2004 VCAA letter addressing the appealed 
claims of service connection.  This letter informed the 
veteran of the following:  assistance VA would provide in 
obtaining evidence, pertinent VA evidence the VA would obtain 
on his behalf, and that should evidence not be obtained 
despite VA's efforts, the case addressing the initial rating 
claims on appeal would be decided based on the evidence of 
record.  VA also then requested that the veteran submit or 
inform of any pertinent evidence.  By the appealed RO 
decision and a statement of the case, VA informed the veteran 
of development already undertaken, as well as evidence of 
record pertinent to his claims.

The veteran was also afforded opportunities to address his 
claims, and did address his claims by submitted statements.  
He was afforded the opportunity to address his claims by 
testimony, but by the VA Form 9 submitted in October 2005 he 
specifically indicated that he did not desire a hearing.  He 
has not since indicated a desire for a hearing.  

The Board notes that the RO afforded the veteran cold injury 
protocol examination in January 2005.  The report of the 
examination provides the most profound disability picture 
associated with the veteran's cold injury disabilities of 
record.  Probative opinions were offered, and the rationales 
for the opinions were provided.  There is no indication that 
additional examination is necessary for the fair adjudication 
of the veteran's claims.  38 U.S.C.A. § 5103A.  

VA and indicated private records have been obtained and 
associated with the claims folder.  The veteran has not made 
the RO or the Board aware of any other evidence relevant to 
his appeal that either needs to be or can be obtained.  It 
does not appear that there are any additional pertinent 
treatment records to be requested or obtained.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claims addressed herein.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The Court has recently held that the notice requirements in 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) must be 
provided to a claimant prior to initial RO adjudication of 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, as noted above, VCAA notice is not required for the 
appealed claims because they are downstream issues.  
Grantham; VAOPGCPREC 8-2003.

Assuming arguendo that VA did fail to fulfill any duty to 
notify and assist the claimant, the Board finds any such 
error to be harmless.  The Court has recently held, in that 
regard, that an error is not prejudicial when the error did 
not affect "the essential fairness of the [adjudication]."  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Of course, 
an error is not harmless when it "reasonably affect(s) the 
outcome of the case."  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).  While perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Increased Ratings for Residuals of Cold Injuries to the Feet 
and Hands

The veteran's attorney contends in general that that the 
disability ratings currently assigned for the veteran's 
service-connected residuals of cold injuries to his feet and 
hands are not adequate.  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2005).  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2005).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing 
regulations include 38 C.F.R. §§ 4.1, 4.2 (2005), which 
require the evaluation of the complete medical history of the 
veteran's condition.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1 (2002); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  A claim such as the 
instant case placed in appellate status by disagreement with 
the initial rating award and not yet ultimately resolved is 
an original claim as opposed to a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In such 
cases, separate ratings may be assigned for separate periods 
based on the facts found, a practice known as "staged" 
ratings.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(2005).

For residuals of cold injury, each affected part (e.g., each 
hand or each foot) is rated separately, and the ratings are 
then combined.  The regulations pertaining to rating cold 
injury residuals, namely Diagnostic Code 7122, provide that a 
10 percent rating is assigned when there is arthralgia or 
other pain, numbness, or cold sensitivity.  A 20 percent 
rating is assigned when there is arthralgia or other pain, 
numbness, or cold sensitivity plus tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis).  

A 30 percent rating is assigned when there is arthralgia or 
other pain, numbness, or cold sensitivity plus two or more of 
the following:  tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, x-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis).  38 C.F.R. § 4.104, Diagnostic 
Code 7122.

Although the veteran has been assigned a separate evaluation 
for each foot and for each hand affected by a cold injury, as 
provided by the Schedule, the Board will discuss the 
residuals of his bilateral feet cold injuries and his 
bilateral hand cold injuries together because symptomatology 
pertaining to each set of extremities are similar.

Service connection for residuals of cold injuries to the 
veteran's right foot, left foot, right hand, and left hand 
were granted in an April 2005 rating decision.  Thirty 
percent disability evaluations were assigned to the service-
connected right foot disability and service-connected left 
foot disability under Diagnostic Code 7122, effective from 
June 24, 2004, the date of the receipt of the veteran's 
claim.  Twenty percent disability evaluations were assigned 
to the service-connected right hand disability and the 
service-connected left hand disability under Diagnostic Code 
7122, also effective from June 24, 2004.  The veteran 
perfected an appeal as to the disability evaluations and 
effective dates assigned based upon the initial grant of 
service connection.  The claims for earlier effective dates 
will be addressed below.  

The outpatient medical treatment records contained in the 
claims file, and in particular those dated from June 2004 to 
the present show no treatment for the residuals of cold 
injuries of the hands.  VA outpatient treatment records dated 
from September 2002 though June 2004 document periodic 
examination and treatment of the veteran's feet, 
approximately every other month.  In general, examination 
revealed that good pulses were felt bilaterally, and the feet 
were dry.  On one occasion, a callous was noted.  On another 
occasion, fungus under the right big toenail was noted.  
Treatment generally included the trimming and sanding of the 
nails, and the application of lotion.  

In January 2005, the veteran was provided with VA cold injury 
protocol examination for the purpose of the evaluation of his 
complaints of residuals of cold injuries to the feet and 
hands.  The results of this examination provide the most 
profound disability picture of record of these residuals.  

In the report of that examination, the veteran disclosed, by 
history that he was in the military from 1951 to 1953, and 
served in Korea in the Chosin Reservoir where he was exposed 
to extremely cold temperatures.  The veteran denied any 
actual numbness, frost bite or frozen extremities during that 
time.  The veteran complained of generalized stiffness 
throughout the body but stated the worst pain was in the 
bilateral knees.  The veteran denied any tissue loss or 
amputations.  He complained of cold sensation to the hands, 
fingers, and feet, particularly in any type of cold weather. 

Upon examination of the hands, the veteran complained of 
generalized stiffness of the hands, particularly to the 
fingers.  In terms of temperature, the fingers themselves 
were very cool to the touch.  The hands were essentially 
warm.  Pulses were intact.  The skin was warm and dry, and 
the color was good.  The nailbeds appeared normal, and no 
skin or tissue was lost.  There was no thinning or thickening 
of the skin.  

Upon examination of the feet, the distal 50 percent of the 
feet were extremely cool to touch and slightly pale.  The 
rest of the feet appeared to be warm to touch.  Pulses were 
intact.  The skin was warm and dry.  The color was good.  
There appeared to be a slight decrease in the fat pad noted 
to the dorsal aspect of the bilateral feet.  Nailbeds were 
intact without abnormality.  

Range of motion to the toes, ankles, and fingers noted 
stiffness, but the range of motion appeared normal.  
Neurologically, no abnormality was noted.  Strength and 
repetition appeared unchanged.  The examiner could find no 
evidence that the arthritis of the knees and rest of the body 
was related to cold exposure.  The examiner noted further 
that the fingers, toes, and distal aspects of the feet and 
hands are particular areas of cold injury because of the 
distal aspect of the body.  These areas were very cool to the 
touch.  The diagnosis did note some mild arthritis to these 
areas, but there was no tissue loss noted.  The examiner 
concluded that it was not likely that the arthritis to the 
rest of the body was secondary to cold exposure.  

In summary, the veteran's service-connected residuals of a 
cold injury to each of the feet are productive of cold 
sensitivity, stiffness, paleness, and mild arthritis.  These 
manifestations more nearly approximate the symptomatology 
required for the current 30 percent disability evaluation for 
each foot under the criteria for the evaluation of residuals 
of cold injuries set out in Diagnostic Code 7122.  

What has not been associated with the veteran's service-
connected residuals of cold injuries of the feet are evidence 
of tissue loss, nail abnormalities, neurological findings, 
hyperhidrosis, loss of range of motion, or loss of strength.  

The summarization with respect to the veteran's service-
connected residuals of cold injury to each of the veteran's 
hands is that they are productive of cold sensitivity, 
stiffness, and mild arthritis.  These manifestations more 
nearly approximate the symptomatology required for the 
current 20 percent disability evaluation for each hand under 
the criteria for the evaluation of residuals of cold injuries 
set out in Diagnostic Code 7122.  

What has not been associated with the veteran's service-
connected residuals of cold injuries of the hands are 
evidence of tissue loss, nail abnormalities, color changes, 
neurological findings, hyperhidrosis, loss of range of 
motion, or loss of strength.  

The Board has considered whether any other diagnostic code 
could provide the veteran by analogy with a higher rating for 
each of the service-connected cold injury disabilities.  
Noting in particular that these residual disabilities do not 
include either neurological impairment, loss of range of 
motion, or loss of strength, the Board concludes that no 
other Diagnostic Code would provide a greater rating than has 
been assigned under Diagnostic Code 7122.  

Finally, the Board has considered whether the question of 
entitlement to an extraschedular evaluation should have been 
referred by the RO to the Director of Compensation and 
Pension Service (Director).  In consideration of all of the 
evidence of record, the Board concludes that referral to the 
Director for purposes of the application of extraschedular 
provisions is not warranted in this case.  38 C.F.R. 
§§ 3.321(b), 4.16 (2005).  The evidence does not show that 
the residuals of cold injuries to the extremities presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  The 
schedular ratings assigned of 30 and 20 percent respectively 
for the feet and hands contemplates significant impairment.  
As explained above, the veteran's level of impairment is 
adequately compensated by the schedular ratings assigned.  

The possibility of staged ratings for the disabilities at 
issue has been considered.  However, there has not been in 
evidence a significant fluctuation in the disability picture 
for any of the disorders at issue during any time since the 
veteran filed his claims for service connection.  Thus, 
staged ratings are not warranted in this case.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  

In conclusion, signs and symptoms of residuals of cold 
injuries of each foot meet or approximate the requirements 
for a 30 percent rating, while the signs and symptoms of 
residuals of cold injuries of each hand meet or approximate 
the requirements for a 20 percent rating, but the 
preponderance of the evidence is against the assignment of a 
higher rating for any of these disabilities.  The evidence is 
not so evenly balanced as to give rise to a reasonable doubt.  
38 C.F.R. § 3.102.

Earlier Effective Date Analysis

The veteran's attorney contends that he is entitled to 
retroactive service connection benefits earlier than June 24, 
2004, based upon the establishment of service connection for 
residuals of a cold injury to the right foot, residuals of a 
cold injury to the left foot, residuals of a cold injury to 
the right hand, residuals of a cold injury to the left hand, 
and a total rating based on individual unemployability due to 
service-connected disabilities.  Neither the veteran nor his 
attorney have made any specific contentions in this regard.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002).  

In accordance with Title 38, United States Code, the 
effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase of compensation, dependency and indemnity 
compensation, or pension, shall be fixed pursuant to the 
facts found, but shall not be earlier than the date of 
receipt of application therefor.  See 38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400 (2005).

Applicable regulations provide that the effective date of a 
benefit based on the initial claim of service connection 
would be the day following separation from active service or 
date entitlement arose if the claim is received within 1 year 
after separation from service; otherwise, the date of receipt 
of claim, or the date entitlement arose, whichever is later.  
See 38 C.F.R. § 3.400(b)(2)(ii) (2005).  

The veteran was separated from service in March 1953.  

On June 24, 2004, the veteran filed his initial claims of 
entitlement to service connection for residuals of a cold 
injury to the right foot, entitlement to service connection 
for residuals of a cold injury to the left foot, entitlement 
to service connection for residuals of a cold injury to the 
right hand, entitlement to service connection for residuals 
of a cold injury to the left hand, and entitlement to a total 
rating based on individual unemployability due to service-
connected disabilities.  Neither the veteran nor his attorney 
have argued that a claim for such benefits had been filed 
prior to June 24, 2004.  

As noted previously, the effective date for an initial claim 
of entitlement to service connection filed after the first 
post-service year can be no earlier than the date the claim 
was filed.  See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. 
§ 3.400(b)(2)(ii) (2005).  There is no provision in either 
the statute or the regulations that allows for an earlier 
effective date based on the filing of an initial claim.  See 
38 U.S.C.A. § 5110(i) (West 2002); 38 C.F.R. § 3.105 (2005).  

The Board is bound to apply applicable laws and regulations.  
See 38 U.S.C.A. § 7105 (West 2002).  

Under the circumstances of this case, the record presents no 
basis under applicable laws and regulations to allow an 
effective date earlier than June 24, 2004, the date of 
receipt of the veteran's initial claim for the benefits at 
issue.  For that reason, the appellant's claim for an earlier 
effective date for the grant of entitlement to service 
connection for residuals of a cold injury to the right foot, 
entitlement to service connection for residuals of a cold 
injury to the left foot, entitlement to service connection 
for residuals of a cold injury to the right hand, entitlement 
to service connection for residuals of a cold injury to the 
left hand, and entitlement to a total rating based on 
individual unemployability due to service-connected 
disabilities, must be denied.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
does not apply.  


ORDER

Entitlement to a disability evaluation in excess of 30 
percent for service-connected residuals of a cold injury to 
the right foot, based upon the initial grant of service 
connection, is denied.  

Entitlement to a disability evaluation in excess of 30 
percent for service-connected residuals of a cold injury to 
the left foot, based upon the initial grant of service 
connection, is denied.  

Entitlement to a disability evaluation in excess of 20 
percent for service-connected residuals of a cold injury to 
the right hand, based upon the initial grant of service 
connection, is denied.  

Entitlement to a disability evaluation in excess of 20 
percent for service-connected residuals of a cold injury to 
the left hand, based upon the initial grant of service 
connection, is denied.  

Entitlement to an effective date earlier than June 24, 2004, 
for the grants of entitlement to service connection for 
residuals of a cold injury to the right foot, residuals of a 
cold injury to the left foot, residuals of a cold injury to 
the right hand, residuals of a cold injury to the left hand, 
and a total rating based on individual unemployability due to 
service-connected disabilities, is denied.  


REMAND

These claims must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).

Service connection for Arteriosclerotic Heart Disease

As the Board had previously indicated in the February 2004 
remand, service connection may be granted when aggravation of 
a nonservice-connected disorder is found to be proximately 
due to or the result of a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (holding that, 
pursuant to 38 U.S.C.A. § 1110 and § 3.310(a), when 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation). 

The primary purpose of the February 2004 remand, was to 
provide the veteran with an examination that was adequate for 
the purpose of determining whether a current cardiovascular 
disorder, to include arteriosclerotic heart disease, is 
related to the veteran's service-connected post-traumatic 
stress disorder.  In particular, the examiner was to explore 
whether the veteran's diagnosed post-traumatic stress 
disorder caused or resulted in an increase in the severity of 
the veteran's arteriosclerotic heart disease.  Pursuant to 
the Board's remand, the veteran underwent VA cardiac 
examination in May 2004.  The report of the examination 
appears to concentrate on the question of causal connection 
between the two disorders, but failed to adequately address 
the specific concern regarding whether there was an increase 
in the severity of the veteran's cardiovascular disorder 
caused by the veteran's post-traumatic stress disorder.  

Moreover, in the supplemental statement of the case that 
followed, the RO considered the May 2004 VA examination and 
continued the denial of the veteran's claim for service 
connection.  The RO, however, failed to adjudicate the issue 
with application of Allen, as the Board had implicitly 
requested. 

Given the discrepancies in the record with respect to the 
failure of the VA examiner and the RO to address the 
questions posed by the Board, including especially the Allen 
question of whether there has been a measurable permanent 
increase of a non-service connected disability by a service-
connected disability, the Board finds that a remand is 
unavoidable in this instance.  The Board is restrained by 
Court precedent from proceeding without the RO having 
followed all of the Board's own directives.  Stegall v. West, 
11 Vet. App. 268 (1998).  On that basis, it is determined 
that a clarification of the opinions reached in the May 2004 
VA medical examination is necessary for a fully informed 
evaluation of the claim on appeal.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  



Increased Rating - post-traumatic stress disorder

With respect to the veteran's June 2004 claim for an 
increased rating for post-traumatic stress disorder, it is 
noted that the veteran has not been provided specific notice 
of the Veterans Claims Assistance Act (VCAA) and this law's 
requirements either by separate correspondence or within the 
context of a statement of the case or supplemental statement 
of the case.  The Court has held that section 5103(a) 
requires VA to inform a claimant of which evidence VA will 
provide and which evidence the claimant is to provide, 
remanding the case where VA failed to do so.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); see also 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

The Court has repeatedly vacated Board decisions where the 
VCAA notice sent to the claimant failed to specify who was 
responsible for obtaining relevant evidence or information as 
to the claims that were the subject of the appealed Board 
decision.  See e.g. Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

Aside from the obvious procedural defect - where no notice of 
the VCAA has been provided to the claimant - it is abundantly 
clear from the Court's judicial rulings on this subject that 
providing a claimant with general VCAA notice or furnishing 
VCAA notice with regard to unrelated claims will not satisfy 
the duty-to-notify provisions of the VCAA, as interpreted by 
the Court.  

As the Board cannot rectify this deficiency on its own, see 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), this matter must be remanded 
for further development.

Service connection for residuals of an injury to the mouth

Thirdly, in a June 2004 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for the 
residuals of an injury to the front of the mouth.  In July 
2004, the veteran's attorney submitted a notice of 
disagreement with that decision.  The Board finds that the 
veteran has timely filed a notice of disagreement with regard 
to the claim of entitlement to service connection for 
residuals of an injury to the mouth, as set out on the 
initial page of this decision.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 19.26, 20.201, 20.302 (2005).

When there has been an initial RO adjudication of a claim and 
a notice of disagreement has been filed as to its denial, the 
appellant is entitled to a statement of the case (SOC), and 
the RO's failure to issue a statement of the case is a 
procedural defect requiring remand.  Manlincon v. West, 12 
Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-
10 (1995); see also Bernard v. Brown, 4 Vet. App. 384 (1993).

Entitlement to service connection for dysphagia

Finally, the Board notes that in March 2004, the veteran 
contacted the RO and clarified his theory with respect to his 
claim of entitlement to service connection for dysphagia.  He 
claimed that while in service, he was butt stroked with a 
weapon which permanently damaged the structure to the front 
of his mouth, which in turn made it impossible for dentures 
to fit properly, which caused his problems with proper 
chewing, which subsequently caused his dysphagia.  
Consequently, it was determined that the veteran's relevant 
claims were for service connection for the mouth injury, and 
service connection for dysphagia as secondary to the mouth 
injury.  As noted above, a statement of the case has not been 
issued with respect to the veteran's claim of entitlement to 
service connection for residuals of an injury to the mouth.  
Given that a successful outcome to that claim could have a 
positive effect on the outcome of the current claim for 
service connection for dysphagia, (particularly since there 
is a private medical opinion dated in August 2002 that 
appears to make this connection), the Board finds that claim 
to be inextricably intertwined with the current claim, and 
thus must be adjudicated simultaneously thereto.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  Accordingly, further 
appellate consideration of the issue of service connection 
for dysphagia must be deferred.  

Secondly, subsequent to the issuance of the April 2003 
statement of the case that addressed the claim of entitlement 
to service connection for dysphagia, additional medical 
evidence relevant to the disorder was received and associated 
with the claims file.  For example, in September 2005, there 
were received outpatient treatment records from the Poplar 
Bluff VA Medical Center, that include diagnosis and treatment 
of the veteran for esophageal and gastrointestinal 
complaints, including complaints in September 2005 of 
difficulty swallowing.  These newly submitted medical records 
provide additional information regarding dysphagia.  

According to pertinent regulatory criteria, a supplemental 
statement of the case, so identified, will be issued and 
furnished to an appellant and his or her representative, 
following the receipt of additional pertinent evidence after 
a statement of the case or the most recent supplemental 
statement of the case has been issued and before the appeal 
is certified and transferred to the Board.  38 C.F.R. § 19.31 
(2005).  Given that the foregoing outpatient treatment 
records must be considered to be additional pertinent 
evidence, it is incumbent upon the RO to review the evidence 
and issue an appropriate supplemental statement of the case.  

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2005).  

Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to 
submit additional evidence and argument 
on the matters that the Board has 
remanded to the VBA AMC.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  In 
particular, the VBA AMC should issue to 
the appellant a separate VCAA letter 
addressing the issue of entitlement to a 
disability evaluation in excess of 30 
percent for post-traumatic stress 
disorder.  Such notice should 
specifically apprise the appellant of the 
evidence and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Dingess/Hartman v. Nicholson, 19 
Vet. App.473 (2006).

3.  After any additional evidence has 
been obtained and associated with the 
file, VBA AMC must make arrangements with 
the appropriate VA medical facility for 
the veteran's claims file to be reviewed 
again by M.M., M.D., the same 
cardiologist who had conducted the 
examination of the veteran in May 2004.  
If Dr. M.M. is no longer available, VBA 
AMC should make arrangements for an 
examination of the veteran by another VA 
cardiologist or other appropriate 
specialist to determine the nature, 
extent, and etiology of any 
cardiovascular disorder found. 

The claims file must be made available 
to and pertinent documents therein 
reviewed by the examiner in connection 
with the examination review.  The 
examiner must annotate the report that 
the claims file was in fact made 
available for review and reviewed in 
conjunction with the preparation of 
addendum to the examination report.  
If the VA physician deems it necessary 
to conduct an examination of the 
veteran for the purpose of providing 
the requested opinions, such an 
examination should be scheduled as 
soon as practicable.  Any further 
indicated special tests and studies 
should be conducted.

The examiner must address the 
following medical questions:
Is it less likely, more likely, or at 
least as likely as not (examiner to 
choose one) that any cardiovascular 
disorder found on examination is 
related to service on any basis, 
including whether it was present to a 
degree of at least 10 percent within 
one year of service discharge?  In 
numerical terms, "at least as likely 
as not" means a "50 percent 
probability or greater."  

Is it less likely, more likely, or at 
least as likely as not (examiner to 
choose one) that any cardiovascular 
disorder found on examination was caused 
by the veteran's service-connected post-
traumatic stress disorder?  

Is it less likely, more likely, or at 
least as likely as not (examiner to 
choose one) that the severity of any 
cardiovascular disorder found on 
examination is permanently worsened to a 
measurable degree by the veteran's 
service-connected post-traumatic stress 
disorder?  If such worsening is found, 
the examiner, on a best efforts basis, 
should specify the degree of disability 
over and above the degree of disability 
that would exist without the aggravation 
caused by the veteran's post-traumatic 
stress disorder.  

4.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed, and pursue any development 
required by the record at hand, including 
further medical opinions.  In particular, 
the VBA AMC should review the requested 
medical report and required medical 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the VBA AMC should 
implement corrective procedures.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

5.  The VBA AMC should issue a Statement 
of the Case to the veteran addressing the 
issue of entitlement to service connection 
for residuals of an injury to the mouth.  
The veteran should be advised of the need 
to timely file a substantive appeal if he 
wishes appellate review.  38 C.F.R. 
§ 20.302(b) (2005).  

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
service connection for arteriosclerotic 
heart disease, to include consideration 
of Allen v. Brown.  The VBA AMC should 
also readjudicate the issues of 
entitlement to service connection for 
dysphagia and an increased rating for 
post-traumatic stress disorder.  If any 
benefit requested on appeal is not 
granted to the veteran's satisfaction, 
the VBA AMC should issue a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations pertinent 
to the claims currently on appeal.  A 
reasonable period of time for a response 
should be afforded.  Thereafter, the case 
should be returned to the Board for final 
appellate review, if in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claim of entitlement to 
service connection, and may result in a denial.  38 C.F.R. 
§ 3.655 (2005).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


